Exhibit 10.77

 

LOGO [g82527g32e53.jpg]

  

Autobytel Inc.

Human Resources Department

18872 MacArthur Boulevard, Suite 200

Irvine, CA 92612-1400

Voice: (949) 862-1312

Fax: (949) 797-0428

Memo

 

DATE:

   March 1, 2009

TO:

   Glenn Fuller

FROM:            

   Jeff Coats – President and CEO

RE:

   Promotion

 

 

It is a pleasure to inform you of your promotion to EVP, Chief Legal and
Administrative Officer and Secretary at Autobytel Inc. In this position you will
continue to report to Jeff Coats, President and CEO. Following is a summary of
your promotion.

 

New Position:   EVP, Chief Legal and Administrative Officer and Secretary
Position Effective Date:           January 19, 2009 Semi-Monthly Rate:   $10,625
($255,000 Approximate Annually) Rate Effective Date:   March 1, 2009 Bonus
Opportunity:   You shall be entitled to participate in annual incentive bonus
plans, if any, that may be adopted by the Company from time to time and that are
afforded generally to persons employed by the Company at your position level
(subject to the terms and conditions of any such annual incentive bonus plans).
Should such an annual incentive bonus plan be adopted for any annual period,
your target annual incentive bonus opportunity will be as established by the
Company for each annual period, which is anticipated to be up to 70% of your
annualized salary (i.e., 12 x Base Monthly Salary) based on achievement of
objectives specified by the Company each annual incentive bonus period (which
may include Company-wide performance objectives, divisional or department
performance objectives and/or individual performance objectives, allocated
between and among such performance objectives as the Company may determine).
Specific annual incentive bonus plan details target bonus opportunity and
objectives for each annual bonus plan period will be set forth in written
documents signed by the parties. You understand that the Company’s annual bonus
plans, their structure and components, specific target bonus opportunities and
objectives, and the achievement of objectives and payouts, if any, thereunder
are subject to the sole discretion of the Company’s Board of Directors, or a
committee thereof.

Please feel free to call if you have any questions.

Best regards,

Autobytel Inc.

/s/ Jeff Coats

Jeff Coats

President and CEO



--------------------------------------------------------------------------------

LOGO [g82527g32e53.jpg]

  

Autobytel Inc.

Human Resources Department

18872 MacArthur Boulevard, Suite 200

Irvine, CA 92612-1400

Voice: (949) 862-1312

Fax: (949) 797-0428

Memo

 

DATE:

   Effective as of December 8, 2008

TO:

   Glenn Fuller

FROM:            

   Jeff Coats – President and CEO

RE:

   Promotion

 

 

It is a pleasure to inform you of your promotion to SVP, Chief Legal and
Administrative Officer and Secretary at Autobytel Inc. In this position you will
report to Jeff Coats, President and CEO. Following is a summary of your
promotion.

 

New Position:    SVP, Chief Legal and Administrative Officer and Secretary
Effective Date:    December 8, 2008 Bonus Opportunity:                To be
determined by the Board of Directors at a later date

Please feel free to call if you have any questions.

Best regards,

Autobytel Inc.

/s/ Jeff Coats

Jeff Coats

President and CEO



--------------------------------------------------------------------------------

 

LOGO [g82527ex10_78-pg001.jpg]     

Autobytel Inc.

Human Resources

Department

18872 MacArthur Boulevard

Irvine, CA 92612-1400

Voice: (949) 862-1312

Fax: (949) 797-0428

Memo

 

DATE:    April 18, 2008 TO:    Glenn Fuller FROM:    James Riesenbach, President
& CEO CC:    Lorna Larson, VP Human Resources RE:    Promotion

 

 

It is a pleasure to inform you of your promotion to Senior Vice President, Chief
Legal Officer & Secretary at Autobytel Inc. In this position you will report to
Jim Riesenbach. Following is a summary of your promotion.

 

New Position:    Senior Vice President, Chief Legal Officer & Secretary
Semi-Monthly Rate:    $9,583.34 ($230,000 Annually) Effective Date:    April 28,
2008 Bonus Opportunity:    Target bonus opportunity up to 45%, based on
achievement of specified objectives. Specific objectives and plan details to be
outlined in a separate document and incorporated herein by reference. Bonus will
be prorated based upon the effective date of your promotion. Stock Options:   
75,000 subject to board approval and applicable securities laws

Please feel free to call if you have any questions.

 

Best regards, Autobytel Inc.

/s/ James Riesenbach

James Riesenbach President & CEO



--------------------------------------------------------------------------------

October 10, 2006

Glenn Fuller

23411 Summerfield, Apt. 47G

Aliso Viejo, CA 92656

Dear Glenn:

It is a pleasure to offer you the position of Vice President, Legal Affairs at
Autobytel Inc. Please be reminded that our offer of employment is contingent
upon completion of our background check and your reviewing and accepting the
terms of our various pre-hire and new-hire documents, including the employee
handbook, the Confidentiality Agreement, the Arbitration Agreement, the
Securities Trading Policy, and the Code of Conduct and Ethics for Employees,
Officers and Directors. Following is a summary of our offer:

 

Position:    Vice President, Legal Affairs Semi-Monthly Rate:    $7,708.34
($185,000.00 Annually) Hire Date:    October 16, 2006 Stock Options:    75,000
subject to board approval and applicable securities laws Bonus Opportunity:   
Target bonus opportunity is up to 35%, on an annual basis based on achievement
of specified objectives. Specific objectives and plan details to be outlined in
a separate document and incorporated herein by reference. Bonus will be prorated
based upon actual time worked within the first year of employment. Vacation
Accrual:    three (3) weeks per year Severance:    You will be eligible for a
six (6) month severance plan provided you do not resign or are terminated for
cause in accordance with the terms approved by the board. Detailed plan will be
outlined in a separate document.

As a condition of employment, you will be required to sign the standard Employee
Confidentiality Agreement and the Arbitration Agreement, which will apply during
your employment with the Company and thereafter. Two originals of each of these
agreements are enclosed for your review. Upon acceptance of this offer of
employment, please sign and/or date in the designated areas, and return two
signed originals of each directly to me. Ariel Amir, Autobytel Inc.’s EVP, Chief
Legal and Administrative Officer, will then sign and return one complete package
to you for your records.

Enclosed you will also find information regarding our benefits package. Please
review the information, fill out as much as possible, and bring it with you on
your first day of employment. If you have any questions or concerns they will be
addressed during your new hire orientation or you may contact Michelle
Knauerhaze at 949-862-1322.

This offer of employment is contingent on your ability to comply with all
applicable State and Federal regulations, including without limitation
requirements, relating to the I-9 employment authorization verification process.
A list of acceptable documents is enclosed. Please bring documents to verify
employment eligibility on your first day of work.



--------------------------------------------------------------------------------

The provisions of this letter are severable which means that if any part of the
letter is legally unenforceable, the other provisions shall remain fully valid
and enforceable. This letter sets forth our complete understanding regarding the
matters addressed herein and supersedes all previous agreements or
understandings between you and the Company, whether written or oral.

Glenn, while we sincerely hope your employment relationship with Autobytel Inc.
will be mutually rewarding, we want to be clear that by our policy, your
employment is “at will” and there is no express or implied contract of
employment for a specified period of time. This means that you may resign at any
time without notice and that Autobytel Inc. may terminate your employment or
change the terms of your employment, including but not limited to your duties,
position, or compensation, at any time without cause and without notice. Our
at-will employment policy may not be changed except by an explicit written
agreement signed by both you and the President and CEO of Autobytel Inc. This
policy supersedes any prior written or oral communications to the contrary.

In addition, Autobytel requires that you comply with all terms of any employment
agreement that you may have with your current or former employer, Freedom
Communications, Inc.. Specifically, Autobytel expects that you will comply with
any notification requirements of any agreement with Freedom Communications,
Inc., and Autobytel will adjust your start date accordingly to accommodate any
required notice period.

Autobytel further expects that you will comply with any confidentiality
provisions of any agreement with Freedom Communications, Inc.. Moreover, and
regardless of whether you have a written agreement with Freedom Communications,
Inc., Autobytel does not want you to disclose to us or provide copies of any
confidential, proprietary, or trade secret information from Freedom
Communications, Inc.

This offer shall expire 7 days from date of issue. Please indicate acceptance of
our offer by signing and returning the enclosed copy of this letter. By signing
this offer letter you also will be acknowledging that you are not relying on any
promises or representations other than those set forth above in deciding to
accept this conditional offer of employment. You may fax a signed copy, if you
wish, to our confidential fax at (949) 862-1324. Feel free to call if you have
questions. We look forward to having you join the Autobytel Inc. team.

 

/s/ Glenn Fuller

Glenn Fuller

 

Best regards, Autobytel Inc.

/s/ Lorna Larson

Lorna Larson V.P., Human Resources